DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 01/14/2022, has been entered.

      Claims 3, 10, 14, 16, 21, 22, 24-26, 29-34 and 36-43 have been canceled previously.
      Claims 3, 10, 14, 16, 22, 24-26, 29-34 and 36-43 have been canceled previously

      Claim 11 has been amended.

     Claims 1, 2, 4-9, 11-13, 15 and 17-20, 23, 28 and 35 are pending.
 
3. Applicant’s election without prejudice of Group I (claims 1, 2, 4-9, 11-13, 15, 17-21 and 23), drawn to (i) anti-BCMA extracellular domain, (ii) CD8 transmembrane domain, (iii) 4-1BB intracellular signaling domain, a CD3 costimulatory domain comprising mutations at positions corresponding to the ITAM III tyrosine phosphorylation sites (page 50, lines 27-31 and FIG. 5, 4th construct) with an amino acid sequence of positions 381-493 of SEQ ID NO. 37 (OR in the alternative SEQ NO: 14) (v) that the intracellular signaling domain does NOT comprise a deletion related to the CD3 ITAM3 sequences of SEQ ID NO 13) and CD3-zeta intracellular signaling domain in the response to Restriction and Election Requirement, filed 10/28/2021, is acknowledged.

     Applicant acknowledges that applicant will be entitled to consideration of claims a reasonable number of species according to 37 CFR 1.146.

     Claims 1, 2, 7, 8, 11-13 and 15 are under consideration as they read on the elected species.

     Claims 4-6, 9, 17-20, 23, 28 and 35 have been withdrawn from consideration as being drawn to non-elected inventions / species     

4. The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required




    A person shall be entitled to a patent unless –

     (a)(1) the claimed invention was patented, described in a printed publication, or in public use,  
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.

     (a)(2) the claimed invention was described in a patent issued under section 151, or in an 
               application for patent published or deemed published under section 122(b), in which the 
               patent or application, as the case may be, names another inventor and was effectively 
               filed before the effective filing date of the claimed invention.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7.  Claims 1, 2, 7, 8, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Brogdon et al. (US 2016/0046724) (1449; #A) (see entire document).

     Brogdon et al. teach Treatment of Cancer Using Humanized anti-BCMA CAR
     Including that CARs comprise anti-BCMA binding domain, transmembrane domains (e.g., CD8), 4-1BB, intracellular signaling domain / costimulatory domain 
    (e.g., see paragraphs 0005], [0021], [0022], [0031], [0046], [0161], [0251], [0282], [0364], [0384], [0411], [0414], [0493], [0514]),
    wherein the CAR comprising a humanized anti-BCMA binding domains (see pages 1-2, 5-19, 27-88, 91-94, 103-107, 119-121) (e.g., see SEQ ID NO: 271),  
      including BCMA-Associated Diseases and/or Disorders (pages 121-150)
and Examples (pages 150-168)
      including a transmembrane comprising CD8 / CD8 hinge (e.g., see paragraphs [0011], [0035], [0140], [0364], [0493], [0497], [0530], [0541], [0941], [0950], [0951], [0953], [0192];  Table 7), 
       including costimulatory domain as a functional signaling domain 4-1BB (CD137) (e.g., see paragraphs [0011], [0014], [0015], [0017], [0021], [0022], [0035], [0038], [0041], [0048], [0171], [0203], [0206], [0277], [0283], [0310], [0364], [0378], [0380], [0384], [0411], [0414], [0466], [0493], [0494], [0497], [0498], [0636], [0646], [0646], [0709], [0802], [0941], [0951], [0953], [1012]),
      




     where the claims constructs can be applied in anti-tumor / tumor-inhibiting effective amounts and effective to achieve a particular biological results (e.g., see paragraph [0061], [0062], [0080], [0118], [0189], [0212], [0637], [0667], [0703], [0920]) and as well as the applicability to recombinant technology / production and cell therapy [0491]-[0667]), 
    where the claims constructs can be applied in anti-tumor / tumor-inhibiting effective amounts and effective to achieve a particular biological results (e.g., see paragraph [0061], [0062], [0080], [0118], [0189], [0212], [0637], [0667], [0703], [0920]) and as well as the applicability to recombinant technology / production and cell therapy [0491]-[0667])
      (e.g., see paragraphs [0016]-[0022], [0031]-[0046], [0058], [0161], [0170]-[0172], [0197]- [0205], [0273], [0280], [0285], [0310], [0364], [0372]-[0376], [0378], [0380]-[0375], [0396]  [0397], [0401], [0466], [0493], [0494], [0497], [0636], [0821]; Table 7).

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
      The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  

      Therefore, the prior art CAR comprising than extracellular domains comprising a target-binding sequence, a transmembrane domain, a co-stimulatory domain and a T cell intracellular signaling domain that lacks a functional ITM3 sequence (including the election that the intracellular signaling domain does not comprise a deletion relative to the CD3 ITAM3 sequence of SEQ ID NO: 13) recited in the claimed constructs.

     Therefore, the prior art anticipates the claimed invention.







1, 2, 7, 8, 11-13 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al. (US 2016/0046724) (1449; #A) (see entire document).

     Brogdon et al. teach Treatment of Cancer Using Humanized anti-BCMA CAR
     including that CARs comprise anti-BCMA binding domain, transmembrane domains (e.g., CD8), 4-1BB, intracellular signaling domain / costimulatory domain 
    (e.g., see paragraphs 0005], [0021], [0022], [0031], [0046], [0161], [0251], [0282], [0364], [0384], [0411], [0414], [0493], [0514]),
    wherein the CAR comprising a humanized anti-BCMA binding domains (see pages 1-2, 5-19, 27-88, 91-94, 103-107, 119-121) (e.g., see SEQ ID NO: 271),  
      including BCMA-Associated Diseases and/or Disorders (pages 121-150)
and Examples (pages 150-168),
      including a transmembrane comprising CD8 / CD8 hinge (e.g., see paragraphs [0011], [0035], [0140], [0364], [0493], [0497], [0530], [0541], [0941], [0950], [0951], [0953], [0192];  Table 7), 
       including costimulatory domain as a functional signaling domain 4-1BB (CD137) (e.g., see paragraphs [0011], [0014], [0015], [0017], [0021], [0022], [0035], [0038], [0041], [0048], [0171], [0203], [0206], [0277], [0283], [0310], [0364], [0378], [0380], [0384], [0411], [0414], [0466], [0493], [0494], [0497], [0498], [0636], [0646], [0646], [0709], [0802], [0941], [0951], [0953], [1012]),
      including stimulatory molecules expressed by a T cell that provides the primary cytoplasmic     signaling sequence that regulate primary activation of the TCR complex in a stimulatory way for at least some aspect of the T cell signaling pathway, where the ITAM-containing domain within the CAR recapitulates the signaling of the primary TCR independently of endogenous TCR complexes, including ITAM containing primary cytoplasmic signaling sequences, including a signaling motif known as an immunoreceptor tyrosine-based activation motif or ITAM, including CD3 gamma, delta epsilon zeta, including functional intracellular, signaling domains including mutations and wildtype (e.g., SEQ ID NOS. 9/10),
     where the claims constructs can be applied in anti-tumor / tumor-inhibiting effective amounts and effective to achieve a particular biological results (e.g., see paragraph [0061], [0062], [0080], [0118], [0189], [0212], [0637], [0667], [0703], [0920]) and as well as the applicability to recombinant technology / production and cell therapy [0491]-[0667])
      (e.g., see paragraphs [0016]-[0022], [0031]-[0046], [0058], [0161], [0170]-[0172], [0197]- [0205], [0273], [0280], [0285], [0310], [0364], [0372]-[0376], [0378], [0380]-[0375], [0396]  [0397], [0401], [0466], [0493], [0494], [0497], [0636], [0821]; Table 7).

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
      The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., anti-BCMA CAR, anti-BCMA binding domain, transmembrane domains (e.g., CD8), 4-1BB, intracellular signaling domain / costimulatory domain, including stimulatory molecules expressed by a T cell that provides the primary cytoplasmic signaling sequence that regulate primary activation of the TCR complex in a stimulatory way for at least some aspect of the T cell signaling pathway
were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to the ordinary artisan to be motivated and try taking advantages of manipulating the known elements of anti-BCMA CAR where the claims constructs can be applied in anti-tumor / tumor-inhibiting effective amounts and effective to achieve a particular biological results and as well as the applicability to recombinant technology / production and cell therapy with a reasonable expectation of success. 

     Therefore, the ordinary artisan would have been motivated to construct prior art elements and procedures to constructs CAR comprising than extracellular domains comprising a target-binding sequence, a transmembrane domain, a co-stimulatory domain and a T cell intracellular signaling domain that lacks a functional ITM3 sequence (including the election that the intracellular signaling domain does not comprise a deletion relative to the CD3 ITAM3 sequence of SEQ ID NO: 13) recited in the claimed constructs, where the claims constructs can be applied in anti-tumor / tumor-inhibiting effective amounts and effective to achieve a particular biological results and as well as the applicability to recombinant technology / production and cell therapy. 

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 


     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

10. Claims 1, 2, 7, 8, 11-13 and 15 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
       over claims 1-3, 8, 11, 23, 27 44, 45 and USSN 16/961,189 and further in view of Brogdon 
            et al. (US 2016/0046724) OR
       over claims 1, 3, 4, 8, 11, 14, 15,17, 18, 19, 21, 22, 23 and 24 of USSN 16/476,595 further in       
            view of Brogdon et al. (US 2016/0046724).

     The instant claims including that CARs comprise anti-BCMA binding domain, transmembrane domains (e.g., CD8), 4-1BB, intracellular signaling domain / costimulatory domain including a transmembrane comprising CD8 / CD8 hinge, including costimulatory domain as a functional signaling domain 4-1BB (CD137), including stimulatory molecules expressed by a T cell that provides the primary cytoplasmic signaling sequence that regulate primary activation of the TCR complex in a stimulatory way for at least some aspect of the T cell signaling pathway, (ITAM, including CD3 gamma, delta epsilon zeta, including functional intracellular, signaling domains including mutations and wildtype (e.g., SEQ ID NOS. 9/10),






     including that CARs comprise anti-BCMA binding domain, transmembrane domains (e.g., CD8), 4-1BB, intracellular signaling domain / costimulatory domain 
    (e.g., see paragraphs 0005], [0021], [0022], [0031], [0046], [0161], [0251], [0282], [0364], [0384], [0411], [0414], [0493], [0514]),
    wherein the CAR comprising a humanized anti-BCMA binding domains (see pages 1-2, 5-19, 27-88, 91-94, 103-107, 119-121) (e.g., see SEQ ID NO: 271),  
      including BCMA-Associated Diseases and/or Disorders (pages 121-150)
and Examples (pages 150-168),
      including a transmembrane comprising CD8 / CD8 hinge (e.g., see paragraphs [0011], [0035], [0140], [0364], [0493], [0497], [0530], [0541], [0941], [0950], [0951], [0953], [0192];  Table 7), 
       including costimulatory domain as a functional signaling domain 4-1BB (CD137) (e.g., see paragraphs [0011], [0014], [0015], [0017], [0021], [0022], [0035], [0038], [0041], [0048], [0171], [0203], [0206], [0277], [0283], [0310], [0364], [0378], [0380], [0384], [0411], [0414], [0466], [0493], [0494], [0497], [0498], [0636], [0646], [0646], [0709], [0802], [0941], [0951], [0953], [1012]),
      including stimulatory molecules expressed by a T cell that provides the primary cytoplasmic     signaling sequence that regulate primary activation of the TCR complex in a stimulatory way for at least some aspect of the T cell signaling pathway, where the ITAM-containing domain within the CAR recapitulates the signaling of the primary TCR independently of endogenous TCR complexes, including ITAM containing primary cytoplasmic signaling sequences, including a signaling motif known as an immunoreceptor tyrosine-based activation motif or ITAM, including CD3 gamma, delta epsilon zeta, including functional intracellular, signaling domains including mutations and wildtype (e.g., SEQ ID NOS. 9/10),

     The instant claim and the claims recited in USSN 16/961,189 and USSN 16/476,595 obvious over one another as they read on known CAR constructs comprising extracellular domains comprising a target-binding sequence, a transmembrane (e.g., CD8/CD8 hinge), a co-stimulatory domain (e.g. 4-BB and an intracellular signally domain (e.g., CD3-related(

11.  No claimed allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  


    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 19, 2022